Citation Nr: 0625278	
Decision Date: 08/16/06    Archive Date: 08/24/06

DOCKET NO.  05-15 615	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for multiple myeloma, 
claimed as secondary to herbicide exposure.


REPRESENTATION

Appellant represented by:	Arizona Department of Veterans 
Services


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from January 1968 to 
January 1988.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a January 2004 rating decision of the Phoenix, 
Arizona Regional Office (RO) of the United States Department 
of Veterans Affairs (VA).  In that decision, the RO denied 
service connection for multiple myeloma.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The veteran did not have service inside Vietnam.

3.  The veteran has multiple myeloma that was diagnosed many 
years after his service.


CONCLUSIONS OF LAW

1.  The veteran is not presumed to have been exposed to an 
herbicide agent during service.  38 C.F.R. § 3.307(a)(6)(iii) 
(2005).

2.  The veteran's multiple myeloma was not incurred or 
aggravated in service, and may not be presumed to have 
resulted from any herbicide exposure in service.  38 U.S.C.A. 
§§ 1110, 1116, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.303, 3.307, 3.309(e) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. § 5100 et seq. (West 2002)), expanded VA's duty 
to notify claimants regarding the development of evidence 
relevant to their claims, and enhanced VA's duty to assist 
claimants in developing evidence pertinent to their claims.  
Regulations implementing the VCAA were published at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

The United States Court of Appeals for Veterans Claims 
(Court) has held that a claimant is entitled to VCAA notice 
prior to initial adjudication of the claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  The Court explained 
in Pelegrini, however, that failure of an agency of original 
jurisdiction (AOJ) (in this case, the RO) to give a claimant 
the notices required under the VCAA prior to an initial 
unfavorable adjudication of the claim does not require the 
remedy of voiding the AOJ action.  The Court stated that it 
is sufficient remedy for the Board to remand the case to the 
AOJ to provide the required notice, and for VA to follow 
proper processes in subsequent actions.  Id.  The Court has 
also indicated that the lack of full notice prior to the 
initial decision may be corrected, and any error as to when 
notice was provided may be harmless, if the veteran is 
provided a meaningful opportunity to participate in the 
processing of his claim.  See Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006).

During the pendency of this appeal, in March 2006, the Court 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.  

In this case, the RO issued the veteran VCAA notices in 
August 2003 and March 2006.  The August 2003 notice informed 
the veteran of the type of information and evidence that was 
needed to substantiate a claim for service connection.  The 
March 2006 notice informed the veteran of the type of 
evidence necessary to establish a disability rating for a 
service-connected disability and an effective date for a 
service connection for such a disability.

VA has conducted all appropriate development of relevant 
evidence, and has secured all available pertinent evidence.  
The veteran has had a meaningful opportunity to participate 
in the processing of his claim.  The Board finds that VA has 
adequately fulfilled its duties under the VCAA.  To the 
extent that VA has failed to fulfill any duty to notify and 
assist the veteran, the Board finds such error to be harmless 
error that would not reasonably affect the outcome of the 
veteran's claim.

Service Connection for Multiple Myeloma

The veteran was diagnosed with multiple myeloma in 2003.  He 
contends that the disease developed as a result of exposure 
during service to an herbicide agent.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Service connection for certain diseases, including multiple 
myeloma, may be presumed if a veteran was exposed during 
service to certain herbicide agents, including Agent Orange.  
38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309(e).

A veteran who served on active duty in the Republic of 
Vietnam during the period from January 9, 1962 to May 7, 
1975, shall be presumed to have been exposed during such 
service to an herbicide agent, unless there is affirmative 
evidence to establish that the veteran was not exposed to any 
such agent during service.  38 C.F.R. § 3.307(a)(6)(iii).  
When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a claim, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107.

The veteran reports that during service he had temporary duty 
in Vietnam.  In his July 2003 claim for VA benefits, he 
indicated that he had served in Vietnam.  He did not provide 
any dates of service in Vietnam.  He indicated that he was 
exposed to Agent Orange or other herbicides in Thailand or 
Vietnam.  In a January 2005 statement, the veteran's son 
wrote that he had seen photographs from when the veteran was 
in service stationed in Thailand and in the Vietnam War.  The 
son wrote that his mother had thrown away the photographs 
when his parents divorced.  In a May 2005 substantive appeal, 
the veteran stated that he had served on temporary duty in 
Vietnam, where he had repaired airplanes.  The veteran noted 
that he had received medals that reflected service in 
Vietnam.

The veteran's claim file contains copies of his entire 
service personnel file.  Records in the personnel file show 
that the veteran had foreign service in Okinawa in 1969 and 
1970, Thailand in 1970 through 1972, Germany in 1974 through 
1977, and Turkey in 1979 and 1980.  A performance report and 
other personnel records indicate that in 1976 the veteran had 
ten days of temporary duty, at a location in Germany other 
than his regular location in Germany.  The veteran's service 
separation document, DD Form 214, lists among his medals the 
Vietnam Service Medal, the Republic of Vietnam Gallantry 
Cross with Palm, and the Republic of Vietnam Campaign Medal.

The veteran's service personnel file does not corroborate the 
veteran's report that he served on temporary duty in Vietnam.  
The file documents a period of temporary duty in Germany, but 
does not show any other temporary duty assignments.  The 
veteran stated that he repaired airplanes while in Vietnam, 
but he has not provided any further details, such as the 
length of time he was in Vietnam, where in Vietnam he served, 
or the month, season, or year he was there.  In 1970 to 1972 
the veteran served in Thailand, where United States forces 
operated in support of the war operations inside Vietnam.  
The medals related to the Vietnam War that the veteran 
received do not establish that he served inside Vietnam.  The 
veteran's general report of temporary duty in Vietnam and his 
son's recollection of seeing photographs are outweighed by 
the absence of any official record, even in the complete 
personnel file, of the veteran having temporary duty or other 
service inside Vietnam.  The preponderance of the evidence is 
against a finding that the veteran had service in Vietnam.  

As the veteran is not shown to have served in Vietnam, he is 
not entitled to a presumption that he was exposed to an 
herbicide agent during service.  Therefore, he is not 
entitled to a presumption, based on herbicide exposure, that 
his multiple myeloma is service connected.  

There is no direct evidence that the veteran was exposed to 
an herbicide agent during service.  There is no claim or 
medical evidence that the veteran's multiple myeloma began 
during his service, or that his multiple myeloma is 
attributable to a disease or injury in service or to a 
service-connected disability.  Thus, there is no other basis 
for service connection for the veteran's multiple myeloma.  
The Board denies the veteran's appeal.


ORDER

Entitlement to service connection for multiple myeloma is 
denied.




____________________________________________
V. L. Jordan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


